Citation Nr: 0611414	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to August 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This matter was last before the Board in October 2003 when it 
was remanded for compliance with the Veterans Claims 
Assistance Act (VCAA) and for adjudication of the 
inextricably intertwined issue of whether the veteran's 
gastrointestinal complaints were related to his service-
connected anxiety reaction and, if so, whether any 
gastrointestinal disorder would be separately rated.  In a 
September 2005 rating decision the RO granted service 
connection for chronic gastritis evaluated as 10 percent 
disabling.  Accordingly, the sole issue on appeal is 
entitlement to a rating in excess of 30 percent for anxiety 
reaction.  

The veteran has asserted that his essential tremors, as 
mentioned hereinbelow, are part and parcel of his diagnosed 
anxiety disorder; however, the evidence clearly indicates 
that this is a separate and distinct disorder.  Accordingly, 
the Board hereby refers the issue of service connection for 
essential tremors to the RO for appropriate action.  


FINDINGS OF FACT

The veteran does not have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships 

CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for the veteran's 
service-connected anxiety reaction have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the VCAA must be 
considered.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in August 2005, 
subsequent to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has not complied with the 
VCAA's notice requirements in a timely fashion.  Nonetheless, 
the Board has cured any possible prejudice by its October 
2003 and subsequent readjudication by the RO.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the August 
2005 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statements of the case.  Pelegrini, 18 Vet. 
App. at 121.  Also, a July 2001 letter informed the veteran 
of which portion of information should be provided by the 
claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the veteran that it would 
obtain records in the custody of a Federal agency and that it 
would assist the veteran in obtaining other records and that 
the veteran could submit them.  In addition, the letter 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  38 C.F.R. § 
3.159(b)(1) (2005);  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Because the present appeal concerns a claim for an 
increased rating, the notice requirements involve only the 
degree and effective date of the disability rating.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating.  The veteran was notified of the type of information 
and evidence necessary to substantiate a claim for an 
increased rating by the August 2005 VCAA notice and August 
2002 statement of the case, which notably preceded 
readjudication of the claim following the Board's October 
2003 remand.  This statement of the case clearly informed the 
veteran of the presence of the General Rating Formula for 
Mental Disorders that provided a disability rating depending 
on the severity and duration of his disability and its effect 
on employment.  The August 2005 letter also provided the 
veteran with examples of evidence that would substantiate a 
claim for an increased rating.  Id.  Given the duration of 
the pendency of this claim, it is clear that the veteran was 
afforded ample notice to submit evidence to substantiate a 
higher evaluation.  

Even though the veteran was not provided with notice 
regarding the effective date for the disability rating on 
appeal, the Board finds no prejudice will result to the 
veteran by proceeding with the present appeal because the 
veteran has received the earliest effective date possible, 
i.e. the date that he filed his claim.  38 U.S.C.A. § 5110(a) 
(West 2002).  The veteran filed his claim well after one year 
following discharge and is thus not entitled to have the day 
following discharge assigned as his effective date.  
38 U.S.C.A. § 5110(b)(1).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records and VA medical records.  
The veteran indicated treatment with Kaiser Permanente and 
the University of Southern California Care Medical Group, and 
the RO has obtained those treatment records.  The veteran has 
not indicated the presence of any other outstanding and 
possibly relevant records.  VA has provided the veteran with 
a medical examination in furtherance of substantiating his 
claim.

As such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, a 30 
percent rating is warranted where an anxiety disorder causes 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to  such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability  
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

In a November 2001 rating decision, the RO increased the 
evaluation of the veteran's anxiety reaction from 10 percent 
to 30 percent, on the sole ground that the evidence indicated 
chronic sleep impairment.  The Board has thoroughly reviewed 
the evidence of record and finds no basis for an evaluation 
in excess of 30 percent.

Medical records from the Friendly Hills Medical Group for 
1998 to 2000 show treatment for essential tremors.  Likewise, 
VA medical records show treatment for the veteran's anxiety 
reaction.  

An August 1981 treatment note indicates that the veteran 
stated that he had not worked for three weeks because of 
increasing nervousness and tremor of his hands.  The veteran 
also complained of sleeping problems.  The veteran was 
oriented, coherent and there was no delusional thinking or 
perceptual disorders.  His memory was not impaired, but he 
was somewhat anxious and depressed. 

An August 1993 VA treatment note reveals that the veteran had 
no complaints other than his tremors, but for occasional 
insomnia, which he reported as resolved with medication.  The 
veteran has received continuous treatment at the VA medical 
center for his anxiety.  

A June 2000 examination report from the University of 
Southern California Care Medical Group indicates that the 
veteran's tremors had become progressively worse, such that 
he was unable to legibly write.  The veteran reported that 
his tremors were worse in public situations.  The veteran was 
able to do all of the activities of daily living, albeit 
slowly and cautiously.  The veteran was awake, alert, 
oriented, fluent and conversant, with no evidence of aphasia 
or apraxia. 

In October 2001, the veteran received a full psychiatric 
evaluation provided by VA.  At that time the veteran reported 
the onset of his anxiety during service, when he was trapped 
and escaped from a burning building.  The veteran did not 
report traumatically reexperiencing the event, but did report 
chronic anxiety.  The veteran was not taking any psychiatric 
medication or receiving any psychiatric care for his anxiety 
and the veteran did not correlate his tremor with his 
anxiety.  He did not report generalized muscle tension or 
irritability and the examiner did not elicit a history of 
chronic recurrent anxiety.  The veteran described himself as 
always nervous, but appeared to be pleasant and relaxed 
during the evaluation.  The veteran complained of problems 
writing due to his tremors and problems with his short term 
memory.  

With respect to the veteran's daily activities and social 
functioning he reported that he lived with his wife of forty-
two years and attended church at least one time per week.  He 
reported mild insomnia, an intact appetite and that he was 
able to dress and bathe himself.  The veteran did light 
household chores, but did not run errands, shop or cook.  For 
entertainment, the veteran read the Bible and watched 
television.  The veteran was able to handle his finances and 
transport himself alone by car.  

At the examination, the veteran offered his psychiatric 
history.  The veteran reported having never received 
psychiatric care or being placed in a psychiatric hospital.  
The veteran had never made a suicidal gesture.  Records from 
Kaiser Permanente indicate that the veteran was treated for 
anxiety in 1959 after receiving some psychiatric care in 
1958.  

In regards to his employment history, the veteran reported 
last working as a building inspector in 1997, when he stopped 
working because of the worsening of his essential tremors.  
Prior to this employment, the veteran worked in a post 
office.  The veteran reported that he socialized adequately.

Examination revealed a well-nourished, well-dressed and well-
groomed male.  The veteran was cooperative and made good eye 
contact.  His psychomotor activity was within normal limits, 
as were his gait and posture.  The veteran exhibited 
bilateral course tremor in his upper extremities when they 
were not resting.  The veteran was euthymic and had a 
pleasant, related affect.  He did not relate paranoia, 
delusions of grandeur or first rank systems.  He had no 
suicidal or homicidal ideation.  The veteran's thought was 
linear and goal directed without flight of ideas and he did 
not relate auditory or visual hallucinations.  His recent and 
remote memory was largely intact.  His insight and judgment 
were appropriate and he had realistic plans of self care.  
The veteran demonstrated a fair fund of knowledge and could 
make change and perform simple calculations.  He was 
diagnosed as having general anxiety disorder and assigned a 
GAF of 70.  A diagnosis on Axis III of essential tremor was 
also made. 

An evaluation in excess of 30 percent for the veteran's 
anxiety reaction is not warranted under the circumstances.  
The veteran has not demonstrated occupational and social 
impairment to the degree necessary for a 50 percent 
evaluation.  

The evidence indicates that the veteran has had occupational 
impairment due to his essential tremors, which is not a 
psychiatric condition.  Moreover, while the veteran has 
reported problems with his short term memory, the objective 
evidence, particularly the October 2001 examination report, 
reveals that the veteran's short and long term memory are 
intact.  At the October 2001 examination, the veteran 
appeared euthymic and pleasant and his thought processes were 
coherent, linear and goal oriented.  There was no indication 
of irregularity of speech due to his anxiety disorder or 
difficulty in understanding complex commands.  He did not 
report problems establishing and maintaining relationships 
and did not report panic attacks, just general anxiety.  He 
was also found competent to manage his finances.

In the October 2001 report, the examiner assigned the veteran 
a GAF of 70.  The veteran's GAF is not supportive of a 
disability evaluation in excess of 30 percent because it 
designates that the veteran has moderate symptoms.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing 
that GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness" under the American Psychiatric 
Association's DSM-IV).  See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), observing  that GAF scores ranging 
between 61 to 70 reflect some mild  symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning  (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

For the foregoing reasons, the claim for an evaluation in 
excess of 30 percent for anxiety reaction must be denied.  
The evidence is not so evenly balanced that the benefit of 
the doubt rule is applicable.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


